Exhibit 10.1

EXECUTION VERSION

 

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 19, 2019 (this “Amendment”), among Covia
Holdings Corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto, and Barclays Bank PLC (“Barclays”), as administrative agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein but
not otherwise defined have the meanings assigned to such terms in the Credit
Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Borrower, the several lenders from time to time party thereto prior
to giving effect to this Amendment, the other agents party thereto, and
Barclays, as Administrative Agent, previously entered into that certain Credit
and Guaranty Agreement, dated as of June 1, 2018 (the “Existing Credit
Agreement”, and as amended by this Amendment and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower and the Required Revolving Lenders party hereto wish
pursuant to Section 10.05 of the Existing Credit Agreement to amend the
financial covenant set forth in Section 6.07 of the Existing Credit Agreement as
described in this Amendment;

WHEREAS, the Lenders party hereto (who together constitute Required Revolving
Lenders), the Borrower and the Administrative Agent wish to enter into this
Amendment to modify the Existing Credit Agreement as set forth herein; and  

WHEREAS, each of the undersigned hereby consents to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1.Certain Amendments to the Existing Credit Agreement.

(a)Section 6.07 of the Existing Credit Agreement is, effective as of the First
Amendment Effective Date (as defined below), hereby amended and restated in its
entirety as follows:  

Section 6.07Financial Covenant.  

(a)Solely with respect to the Revolving Credit Facility, the Borrower covenants
and agrees that it shall not, as of the last day of any Fiscal Quarter, permit
the Leverage Ratio to exceed the level set forth below for the applicable
period:

 

Period Ended

Leverage Ratio

 

 

March 31, 2019 – December 31, 2019

6.60:1.00

March 31, 2020 – December 31, 2020

5.50:1.00

March 31, 2021 – June 30, 2021

4.50:1.00

September 30, 2021 – December 31, 2021

4.25:1.00

March 31, 2022 and thereafter  

4.00:1.00

 

--------------------------------------------------------------------------------

 

(b)Upon the occurrence of a Covenant Reset Trigger (as defined in Section
6.07(e)) below), the maximum Leverage Ratio level under Section 6.07(a) shall
automatically revert to 3.50:1.00.  Each Loan Party agrees that it shall, and
shall cause each Restricted Subsidiary to, after any senior officer of any Loan
Party or Restricted Subsidiary has knowledge thereof, give prompt (but in any
event by the date that is three days after any such senior officer first has
knowledge thereof) notice in writing to the Administrative Agent of the
occurrence of any Covenant Reset Trigger.

(c)Upon the occurrence of a Covenant Reset Trigger, (i) compliance with this
Section 6.07 shall be tested on the date on which such Covenant Reset Trigger
occurs, based on the financial statements most recently delivered pursuant to
Section 5.01(a) or (b) and calculated on a Pro Forma Basis for such completed
fiscal quarter, and on the last day of each fiscal quarter of the Borrower ended
thereafter and (ii) the Borrower shall promptly cause a certificate (similar in
form to the Compliance Certificate) to be delivered to the Administrative Agent
setting forth the calculation of the financial covenant set forth in this
Section 6.07.

(d)Each reference in the Existing Credit Agreement to Section 6.07 (and the
Leverage Ratio as used therein) shall be deemed to reference such terms as they
exist after giving effect to the First Amendment.

(e)The following terms used in this Section 6.07 shall have the following
meanings:

“Covenant Reset Trigger” means the occurrence of any of the following unless
otherwise agreed by the Required Revolving Lenders:

 

(i)

At any time that (x) any Revolving Loans or Swing Line Loans are outstanding
under the Credit Agreement, (y) the Leverage Ratio exceeds 2.75:1.00 for the
most recent Test Period then ended and (z) the aggregate amount of Unrestricted
Cash held by the Borrower and/or any of its Domestic Subsidiaries exceeds
$150,000,000 for more than five consecutive Business Days (each date on which
the conditions set forth in the foregoing clauses (x), (y) and (z) are met, a
“Revolver Payment Date”), the failure of the Borrower to repay on such Revolver
Payment Date outstanding Revolving Loans and Swing Line Loans in an amount equal
to the lesser of (A) the aggregate amount of all Revolving Loans and Swing Line
Loans then outstanding and (B) the portion of such Unrestricted Cash held by the
Borrower and/or any of its Domestic Subsidiaries that exceeds $150,000,000 in
the aggregate;

 

(ii)

By the tenth Business Day after delivery of the annual audited financial
statements delivered in connection with any Fiscal Year (the “Excess Cash Flow
Prepayment Due Date”), the Borrower shall fail to have made, during such Fiscal
Year or after such Fiscal Year-end and prior to the Excess Cash Flow Prepayment
Due Date, mandatory prepayments of Term Loans pursuant to Section 2.14(d) for
such Fiscal Year and voluntary prepayments of Loans ((x) excluding repayments of
Revolving Loans or Swing Line Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments, (y)
including the actual amount paid by the Borrower in connection with any
repurchase of Term Loans described in Section 2.13(c) and Section 10.06(c)(iv)
and (z) excluding any such repayments of Loans funded with the proceeds of
Indebtedness) that, in the aggregate, are equal to at least (A) 75% of
Consolidated Excess Cash Flow for such Fiscal Year if, as of the last day

2

--------------------------------------------------------------------------------

 

 

of the most recently ended Fiscal Year, the Leverage Ratio (determined for any
such period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(d) of the Credit Agreement calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be greater than 3.50:1.00, (B) 50% of
Consolidated Excess Cash Flow for such Fiscal Year if, as of the last day of the
most recently ended Fiscal Year, the Leverage Ratio (determined for any such
period by reference to the Compliance Certificate delivered pursuant to Section
5.01(d) of the Credit Agreement calculating the Leverage Ratio as of the last
day of such Fiscal Year) shall be less than or equal to 3.50:1.00 and greater
than 2.50:1.00 or (C) 25% of Consolidated Excess Cash Flow for such Fiscal Year
if, as of the last day of the most recently ended Fiscal Year, the Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.01(d) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be less than or equal to 2.50:1.00 and
greater than 2.00:1.00 (it being understood that no such prepayments shall be
required for such Fiscal Year pursuant to this clause (ii) if, as of the last
day of the most recently ended Fiscal Year, the Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(d) calculating the Leverage Ratio as of the last day of such Fiscal
Year) shall be less than or equal to 2.00:1.00), unless the aggregate prepayment
amount required pursuant to this clause (ii) would not exceed
$10,000,000.  Voluntary prepayments of Loans that are included in the
calculation of this clause (ii) are referred to herein as “Incremental Excess
Cash Flow Prepayments.” For the avoidance of doubt, any voluntary prepayments
made after the applicable Fiscal Year-end and prior to the applicable Excess
Cash Flow Prepayment Due Date and included in the calculation of this clause
(ii) for such Fiscal Year may not be included in the calculation of this clause
(ii) for the subsequent Fiscal Year.  

 

(iii)

the aggregate amount of Indebtedness outstanding in reliance on the Incremental
Dollar Amount exceeds, in an aggregate principal amount at any time outstanding,
$50,000,000;

 

(iv)

the Borrower incurs any Indebtedness in reliance on clause (z) of Section
2.24(a) based on any Incremental Excess Cash Flow Prepayments;

 

(v)

the aggregate amount of Indebtedness outstanding in reliance on Section 6.01(cc)
exceeds, in an aggregate principal amount at any time outstanding, the greater
of $75,000,000 and 2.25% of Consolidated Tangible Assets;

 

(vi)

the aggregate amount of Restricted Junior Payments made in reliance on Section
6.04(i) exceeds the greater of $25,000,000 and 0.75% of Consolidated Tangible
Assets.

“First Amendment” means the First Amendment dated as of March 19, 2019 among the
Borrower, the Guarantors party thereto, the Revolving Lenders party thereto and
the Administrative Agent.

“First Amendment Effective Date” means March 19, 2019.

(b)Each of the undersigned hereby consents to the Amendment and the modification
of the Loan Documents as contemplated thereby.

3

--------------------------------------------------------------------------------

 

SECTION 2.Amendment Effectiveness.  This Amendment shall become effective on and
as of the first date on which the following conditions have been satisfied (such
date, the “First Amendment Effective Date”):

(a)Executed Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment, executed and delivered by an Authorized Officer
of the Borrower, each Guarantor, the Administrative Agent and Lenders that
constitute the Required Revolving Lenders.

(b)No Default.  As of the First Amendment Effective Date, before and immediately
after giving effect to this Amendment, (a) no event shall have occurred and be
continuing or would result from this Amendment that would constitute a Default
or an Event of Default and (b) the representations and warranties contained in
the Credit Agreement and in the other Loan Documents shall be true and correct
in all material respects on and as of the First Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided, that to the extent
any such representation or warranty is already qualified by materiality or
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects.

(c)Expenses.  All reasonable out-of-pocket expenses required to be reimbursed by
the Borrower on the First Amendment Effective Date shall have been paid (to the
extent invoiced at least two (2) Business Days prior to the First Amendment
Effective Date).

(d)Consent Fee.  The Administrative Agent shall have received from the Borrower,
for the benefit of each Revolving Lender that has provided its signature hereto
to the Administrative Agent no later than 5 p.m., New York City time, on March
18, 2019, a consent fee in an amount equal to 0.15% of the aggregate amount of,
without duplication, the Revolving Exposure of such consenting Revolving Lender
(including Barclays in its capacity as a Revolving Lender), held by such
Revolving Lender on the First Amendment Effective Date immediately prior to
giving effect to this Amendment, which fee will be fully earned and payable on
the First Amendment Effective Date.

SECTION 3.Representations and Warranties. On and as of the First Amendment
Effective Date, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that:

(a)the execution, delivery and performance of this Amendment has been duly
authorized by all necessary corporate or other organizational action on the part
of such Loan Party, has been duly executed and delivered by such Loan Party and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability; and

(b)as of the date hereof (immediately before and after giving effect to the
occurrence of the First Amendment Effective Date and the effectiveness of the
Amendment), (a) no event has occurred and is continuing or would result from
this Amendment that would constitute a Default or an Event of Default and (b)
the representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects to the same
extent as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided, that to the extent
any such representation or warranty is already qualified by materiality or
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects.

4

--------------------------------------------------------------------------------

 

SECTION 4.No Other Amendments; References to the Credit Agreement.  Other than
as specifically provided herein or in the Credit Agreement, this Amendment shall
not operate as a waiver or amendment of any right, power or privilege of the
Lenders under (and as defined in) the Existing Credit Agreement or any other
Loan Document (as such term is defined in the Existing Credit Agreement) or of
any other term or condition of the Existing Credit Agreement or any other Loan
Document (as such term is defined in the Existing Credit Agreement) nor shall
the entering into of this Amendment preclude the Lenders from refusing to enter
into any further waivers or amendments with respect to the Existing Credit
Agreement.  All references to the Existing Credit Agreement in any document,
instrument, agreement, or writing that is a Loan Document shall from and after
the First Amendment Effective Date be deemed to refer to the Credit Agreement,
and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the First Amendment Effective Date, the Credit Agreement.  This
Amendment shall be a Loan Document for all purposes under the Credit Agreement
and the other Loan Documents.

SECTION 5.Headings.  The section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose, modify or amend the terms or conditions hereof, be used in
connection with the interpretation of any term or condition hereof or be given
any substantive effect.

SECTION 6.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic transmission will be effective
as delivery of a manually executed counterpart thereof.

SECTION 7.Cross-References.  References in this Amendment to any Section are,
unless otherwise specified or otherwise required by the context, to such Section
of this Amendment.

SECTION 8.Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

SECTION 9.Reaffirmation.

(a)Each Loan Party hereby (i) expressly acknowledges the terms of the Credit
Agreement, (ii) ratifies and affirms its obligations under the Loan Documents
(including guarantees and security agreements) executed by the undersigned,
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
(iv) agrees that each Security Document secures all Obligations of the Loan
Parties in accordance with the terms thereof and (v) confirms this Amendment
does not represent a novation of any Loan Document. Each Loan Party ratifies and
confirms that all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to each Loan Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations.

(b)Each Loan Party hereby reaffirms, as of the First Amendment Effective Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the

5

--------------------------------------------------------------------------------

 

transactions contemplated thereby, and (ii) its guarantee of payment of the
Obligations pursuant to Article VII of the Credit Agreement and its grant of
Liens on the Collateral to secure the Obligations.

(c)Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

(d)Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agent and each applicable Lender of this document shall not be
construed in any manner to establish any course of dealing on such Person’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

[SIGNATURE PAGES FOLLOW]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

COVIA HOLDINGS CORPORATION, as Borrower

 

 

 

 

By:

/s/ Andrew D. Eich

 

Name: Andrew D. Eich

 

Title: Executive Vice President and CFO

[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

 

BISON MERGER SUB I, LLC

COVIA FINANCE COMPANY LLC

COVIA LIME LLC

COVIA SPECIALTY MINERALS INC.

WINCHESTER AND WESTERN RAILROAD COMPANY

ALPHA RESINS, LLC

BEST SAND CORPORATION

BEST SAND OF PENNSYLVANIA, INC.

BLACK LAB LLC

CHEYENNE SAND CORP.

CONSTRUCTION AGGREGATES CORPORATION OF MICHIGAN, INC.

FAIRMOUNT LOGISTICS LLC

FAIRMOUNT MINERALS, LLC

FAIRMOUNT SANTROL INC.

FML RESIN, LLC

FML SAND, LLC

FML TERMINAL LOGISTICS, LLC

FMSA INC.

MINERAL VISIONS INC.

SELF-SUSPENDING PROPPANT LLC

SHAKOPEE SAND LLC

SPECIALTY SANDS, INC.

STANDARD SAND CORPORATION

TECHNISAND, INC.

WEDRON SILICA COMPANY

WEST TEXAS HOUSING LLC

WEXFORD SAND CO.

WISCONSIN INDUSTRIAL SAND COMPANY, L.L.C.

WISCONSIN SPECIALTY SANDS, INC.,

each as a Guarantor

 

 

 

 

 

By:

/s/ Andrew D. Eich

 

Name: Andrew D. Eich

 

Title: Executive Vice President and CFO






[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as Administrative Agent and as a Revolving Lender

 

 

 

 

By:

/s/ Kevin Crealese

 

Name: Kevin Crealese

 

Title:   Managing Director






[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

BNP PARIBAS, as a Revolving Lender

 

 

 

 

By:

/s/ David L. Berger

 

Name: David L. Berger

 

Title:   Managing Director

 

 

 

 

By:

/s/ Julie Gauduffe

 

Name:  Julie Gauduffe

 

Title:    Vice President




[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL

ASSOCIATION, as a Revolving Lender

 

 

 

 

By:

/s/ Charles J. Miller

 

Name: Charles J. Miller

 

Title:   Vice President




[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

 

KBC BANK N.V., New York Branch, as a Revolving Lender

 

 

 

 

By:

/s/ William Cavanaugh

 

Name: William Cavanaugh

 

Title:   Director

 

 

 

 

By:

/s/ Susan M. Silver

 

Name:  Susan M. Silver

 

Title:    Managing Director






[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

PNC Bank, NA, as a Revolving Lender

 

 

 

 

By:

/s/ Keven Larkin

 

Name: Keven Larkin

 

Title:   Vice President






[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

 

By:

/s/ Suzannah Valdivia

 

Name: SUZANNAH VALDIVIA

 

Title:   SENIOR VICE PRESIDENT




[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

 

Wells Fargo Bank, N.A., as a Revolving Lender

 

 

 

 

By:

/s/ Corbin M. Womac

 

Name: Corbin M. Womac

 

Title:   Director






[Signature Page to Covia First Amendment]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,

as a Revolving Lender

 

 

 

 

By:

/s/ Kari McDaniel

 

Name: Kari McDaniel

 

Title:   Vice President

 

[Signature Page to Covia First Amendment]